               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 1 of 6 Page ID #:168
                                                                                                                             JS-3
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            2:19-cr-00258-RGK

 Defendant           MOHAMMAD TIRMAZI                                        Social Security No. 2         6   7   1
 akas:                                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06   23      2020

  COUNSEL                                                        JEREMY GOLDMAN, RETAINED
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                               CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Bribery Concerning Programs Receiving Federal Funds, in violation of 18 USC 666(a)(1)(B), as charged in Count One of the
          Information; and Subscribing to False Tax Returns, in violation of 26 USC 7206(1), as charged in Count Two of the
          Information
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                                                   TWELVE MONTHS AND ONE DAY

        It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

         Defendant shall pay restitution in the total amount of $420,010.00 to victims set forth in a separate victim list
prepared by the probation office which this Court adopts and which reflects the Court’s determination of the amount of
restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall
remain confidential to protect the privacy interests of the victims.

       Restitution shall be paid in full immediately. The Court finds from a consideration of the record that the
defendant's economic circumstances allow for a full and immediate payment of restitution.

         The defendant shall comply with General Order No. 18-10 and 20-04.

      All fines are waived as it is found that such sanction would place an undue burden on the defendant's
dependents.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Mohammad
Raza Tirmazi, is hereby committed on Counts 1 and 2 of the Information to the custody of the Bureau of Prisons for a
term of TWELVE (12) MONTHS AND ONE (1) DAY. This term consists of 12 months and 1 day on Count 1 and
Count 2 of the Information, all such terms to be served concurrently.


CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 6
               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 2 of 6 Page ID #:169

 USA vs.     MOHAMMAD TIRMAZI                                      Docket No.:   2:19-cr-00258-RGK


       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of TWO (2)
YEARS. This term consists of two years on Count 1 and one year on Count 2 of the Information, all such terms to run
concurrently under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
         Office and General Order 18-10, including the conditions of probation and supervised release set forth in
         Section III of General Order 18-10;

2.       During the period of community supervision, the defendant shall pay the special assessment and restitution in
         accordance with this judgment's orders pertaining to such payment;

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant;

4.       The defendant shall refrain from any unlawful use of a controlled substance, and any use of alcohol. The
         defendant shall submit to one alcohol and/or drug test within 15 days of release from custody and at least two
         periodic alcohol and/or drug tests thereafter, not to exceed eight tests per month, as directed by the Probation
         Officer;

5.       The defendant shall participate in an outpatient substance abuse treatment and counseling program, to include
         alcohol that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The
         defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during
         the period of supervision;

6.       During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
         counsel, may place the defendant in a residential alcohol or drug treatment program approved by the U.S.
         Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which may
         include counseling and testing, to determine if the defendant has reverted to the use of drugs. The defendant
         shall reside in the treatment program until discharged by the Program Director and Probation Officer;

7.       The defendant shall participate in a program for gambling, as directed by the Probation Officer, until discharged
         from the program by the service provider with the approval of the Probation Officer. The defendant shall pay
         the cost of such program;

8.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
         payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required;

9.       The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall
         truthfully and timely file and pay taxes during the period of community supervision. Further, the defendant
         shall show proof to the Probation Officer of compliance with this order; and




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 3 of 6 Page ID #:170

 USA vs.     MOHAMMAD TIRMAZI                                              Docket No.:     2:19-cr-00258-RGK


10.      The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.

       The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for alcohol addiction or drug dependency.
Further redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

         The Court orders the defendant remanded into custody forthwith.

         The defendant is advised of his right to appeal.

         The Court recommends that the defendant be designated to a Bureau of Prisons facility in Southern California.

         After the conclusion of the hearing, defendant’s bond is ordered exonerated.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            June 23, 2020
            Date                                                R. GARY KLAUSNER, United States District
                                                                Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court



            June 23, 2020                                 By    /s/ Sharon L. Williams
            Filed Date                                          Deputy Clerk




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 3 of 6
               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 4 of 6 Page ID #:171

 USA vs.     MOHAMMAD TIRMAZI                                                   Docket No.:    2:19-cr-00258-RGK



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or           9.    The defendant must not knowingly associate with any persons
       local crime;                                                             engaged in criminal activity and must not knowingly associate
 2.    he defendant must report to the probation office in the federal          with any person convicted of a felony unless granted permission
       judicial district of residence within 72 hours of imposition of          to do so by the probation officer. This condition will not apply to
       a sentence of probation or release from imprisonment, unless             intimate family members, unless the court has completed an
       otherwise directed by the probation officer;                             individualized review and has determined that the restriction is
 3.    The defendant must report to the probation office as                     necessary for protection of the community or rehabilitation;
       instructed by the court or probation officer;                      10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial district             must not purchase, possess, use, distribute, or administer any
       without first receiving the permission of the court or                   narcotic or other controlled substance, or any paraphernalia
       probation officer;                                                       related to such substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the          11.   The defendant must notify the probation officer within 72 hours
       probation officer, unless legitimately asserting his or her              of being arrested or questioned by a law enforcement officer;
       Fifth Amendment right against self-incrimination as to new         12.   For felony cases, the defendant must not possess a firearm,
       criminal conduct;                                                        ammunition, destructive device, or any other dangerous weapon;
 6.    The defendant must reside at a location approved by the            13.   The defendant must not act or enter into any agreement with a law
       probation officer and must notify the probation officer at               enforcement agency to act as an informant or source without the
       least 10 days before any anticipated change or within 72                 permission of the court;
       hours of an unanticipated change in residence or persons           14.   As directed by the probation officer, the defendant must notify
       living in defendant’s residence;                                         specific persons and organizations of specific risks posed by the
 7.    The defendant must permit the probation officer to contact               defendant to those persons and organizations and must permit the
       him or her at any time at home or elsewhere and must permit              probation officer to confirm the defendant’s compliance with such
       confiscation of any contraband prohibited by law or the terms            requirement and to make such notifications;
       of supervision and observed in plain view by the probation         15.   The defendant must follow the instructions of the probation
       officer;                                                                 officer to implement the orders of the court, afford adequate
 8.    The defendant must work at a lawful occupation unless                    deterrence from criminal conduct, protect the public from further
       excused by the probation officer for schooling, training, or             crimes of the defendant; and provide the defendant with needed
       other acceptable reasons and must notify the probation                   educational or vocational training, medical care, or other
       officer at least ten days before any change in employment or             correctional treatment in the most effective manner.
       within 72 hours of an unanticipated change;




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 6
               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 5 of 6 Page ID #:172
             The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS
          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.




         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 6
               Case 2:19-cr-00258-RGK Document 36 Filed 06/23/20 Page 6 of 6 Page ID #:173
 USA vs.     MOHAMMAD TIRMAZI                                                    Docket No.:      2:19-cr-00258-RGK




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk
                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
